Title: To Thomas Jefferson from Nathaniel Cutting, 24 January 1792
From: Cutting, Nathaniel
To: Jefferson, Thomas


          Cape François, 24 Jan. 1792. His last was the 21st current. This city was alarmed between 7 and 9 o’clock in the evening of the 22d by a cannonade from the batteries of Petit Ance and the plantation of St. Michel, occasioned, it  is said, “by the appearance of a considerable Body of the Brigands who had the temerity to approach St. Michel apparently with the intention of attempting to burn it and Petit Ance, as lighted torches were actually discover’d in their hands.” Later that evening, during his tour of duty “at the American Corps de Garde,” the city was again alarmed by the sound of musket fire near its southern entrance. A party of insurgents had forded the river of Haut du Cap and attacked a small redoubt and hospital half a mile from the city. After driving a small party of soldiers from the redoubt, the “assailants” turned around one or two guns there and fired several shots at the city without doing any damage. A detachment of the Regiment du Cap, accompanied by the Patriotic Cavalry and the Garde Nationale, drove the insurgents from the redoubt and the hospital. Warned in advance of the approach of the insurgents by some “negro attendants at the Hospital,” all the patients “except two, had time to crawl away and conceal themselves and thereby escaped assassination. Two unfortunate Invalids who through the opperation of fear, or corporeal weakness, were more tardy than the rest, were inhumanely murder’d.”—The Cavalry forged ahead to the defensive works at Haut du Cap and came in by Petit Ance.—Mr. Roux, a local merchant and an officer of the loyal mulatto corps stationed at Haut du Cap, and an adjutant of the Regiment du Cap were both “cut to pieces” by the insurgents while on their way from this city to that post.—Twenty-seven insurgents were killed and seven captured during the skirmish and pursuit. “It seems the assaillants were badly arm’d. They had some few muskets and Pistols; but most of them were armed either with Spits, Curtain rods pointed, poles with spike-nails lash’d on the end, or hard wooden launces sharpen’d after the manner of many other savages. One of the Prisoners appear’d to be a Chief of his Party being drest in a scarlet Uniform Coat with silver Epaulets. When examined yesterday morning at the Government House, He observed that his Partizans obtain’d arms and ammunition from the Spaniards, and could have any quantity, provided they could give sugar and Coffee in payment. This Chief and his six fellow Prisoners were publicly executed yesterday afternoon àla place d’armes.”—he city was troubled this morning by a false alarm, a recurrence of which is only to be expected until aid arrives from France.—“Since this bold attempt of the Insurgents has terminated so favorably for the Whites it may be consider’d as a fortunate occurrence;—it will serve to awaken the vigilance of the Citizens and teach them the danger of despising an Enemy because his resources are apparently scanty. Desperation may sometimes supply the want of force and means.”
        